DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 requires a polar monomer (24-48%) and a diluent (48-72%) with an alkyl chain of at least 4 carbons. 
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	To the extent that Applicant argues that it is improper to assume that the composition of the prior art would have the same properties as the claimed composition, Examiner notes that MPEP 2112.01 requires that “"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable.” If the prior art teaches a chemical composition that is identical to the claimed composition, then they have the same properties.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160251526 A1)
	In reference to claim 1, Yang discloses an active-energy-ray-curable composition (“curable resin… photoinitiator” [Claim 12]) overlapping with the composition as claimed and as it would be understood to a person of ordinary skill in the art in view of the specification as described in the table below.
Instant Application

Yang

Claimed Component
Description/example in publication
Claimed Component
Description/example in specification
monomer (A) having a hydrogen-bonding capacity…
24-48 wt%
“Examples of the monomer … an epoxy” [0019]
“vinyl unsaturated monomer: 5-35%” [Claim 12]
“epoxyacrylate” [0095]

comprises 4 or more carbon atoms… 
48-72 wt%
“higher alcohols” [0026]
“solvent: 60-90%.” [Claim 12]
“fatty alcohol” [0062] (fatty alcohol is higher alcohol)


	The ranges disclosed by Yang regarding compounds corresponding to monomer (A) and compound (B) overlap with the claimed range and render the claimed composition obvious.
	Yang further discloses that the curable composition is a resin and a majority of solvent. This would be a liquid at 60C.
	Yang does not disclose the claimed mechanical properties of the material once it is cured, however, Yang teaches a composition identical to the claimed composition. Since the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Furthermore, Yang’s composition would satisfy the required compressive stress requirement as further explained below. 
Imagine a block of material is compressed in the X direction by ΔX, 1%. The stress during this compression can be determined using the modulus. The modulus quantities the relationship between stress and strain.
= stress/strain 
Stress means the force per area (e.g., newtons/meter2 = Pa) and strain means the proportional deformation (e.g., change in length / original length).
Modulus (E) 	= (stress)/(proportional deformation)
Modulus (E) 	= (stress) / (ΔX/X0)
When the material is compressed by 1% then the strain is 1/100.
Modulus (E) 	= (stress) / (ΔX/X0)
			= (stress|1%) / (1/100)
Solving for stress gives
stress|1%		= E/100
This means that when the material is compressed 1% the stress ≥ 2 kPa when E ≥ 0.000002 GPa.
	Polymers have a modulus of 0.1 - 2 GPa (for comparison, the modulus of cheddar cheese is 0.00025, wood is >10 and steel is >200 GPa). A cured epoxy or epoxyacrylate would have a modulus of at least 0.1 GPa and the stress would be at least = 1/100 * 0.1 GPa = 1000 kPa, which satisfies the claim limitation of > 2kpa at 1% compression.
	However, even if the modulus of Yang’s polymer in the composition is unknown, the composition still meets the claim because Yang teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see MPEP § 2112.01, I - II).
	The claim is rejected under 35 USC 103 because the ranges of Yang overlap with the claimed ranges. The claimed and prior art products are identical or substantially 
	In reference to claim 2, Yang discloses the composition as in claim 1.
	Yang further discloses wherein the compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms comprises higher alcohol (“fatty alcohol” [0062]).
	In reference to claims 4-5, Yang discloses the composition as in claim 1.
	Yang does not disclose the same properties, however, Yang teaches a composition identical to the claimed composition. Since the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). For the reasons detailed in the rejection of Claim 1, the claimed and prior art products are identical or substantially identical in structure or composition and a prima facie case of obviousness has been established.
	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180215937 A1)
	In reference to claim 1, Kim discloses an active-energy-ray-curable composition (“ink composition for a 3D printing support… photo-cured” [Abstract]) overlapping with the composition as claimed and as it would be understood to a person of ordinary skill in the art in view of the specification as described in the table below.
Instant Application
Kim
Claimed Component
Comparative Example 1
monomer (A) having a hydrogen-bonding capacity…


a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that
comprises 4 or more carbon atoms… 
48-72 wt%
48.25% Butyl acrylate
(butyl means there is a 4 carbon alkyl chain in this context)


48.25% of Dipropylene Glycol Diacrylate is 0.25% greater than the claimed 48% but it is close enough that one skilled in the art would have expected them to have the same properties as the claimed composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9606274B2 teaches a “photoresist composition… 30% to 90% of a solvent… 2% to 20% of … unsaturated monomer” [Claim 1]
US 20170158792 A1 teaches “A photosensitive resin composition comprising: based on the total mass of the photosensitive resin composition, …5% to 40% of an unsaturated monomer … 20% to 70% of a solvent” [Claim 1]. The solvent is “diethylene glycol monobutyl ether” [0016], corresponding to claim element B.
US 20020119263 teaches “a radiation sensitive composition” [abstract] comprising compound B (“Examples of the solvent include… n-butyl butyrate” [0119]… 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744